Citation Nr: 0844019	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-32 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1957 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which granted service 
connection for bilateral hearing loss, but assigned a 
noncompensable evaluation.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The competent medical evidence reflects that the veteran 
has Level I hearing for right ear and Level II hearing for 
the left ear.  


CONCLUSION OF LAW

The criteria for an initial increased (compensable) 
evaluation for bilateral hearing loss have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 47, 4.10, 4.87, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in July 2004, 
prior to the issuance of the rating decision now on appeal 
from December 2004.  That notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advise he submit any relevant evidence in his 
possession.  All known available evidence has been collected 
including the service medical records, certain private 
treatment records, and the veteran was provided a VA 
examination which is adequate for rating purposes.  Because 
the appeal in this case stems from an initial allowance of 
service connection, the provisions of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) with respect to specificity of 
notice regarding claims for increase are not applicable.  
VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average the tested pure tone decibel 
thresholds at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 
4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which 
is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average pure tone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86.  However, these special rules for rating exceptional 
patterns of hearing impairment, do not apply to the veteran, 
based upon either the private or VA audiometric examinations 
on file.

Analysis:  The RO granted service connection, and assigned a 
noncompensable evaluation.  The veteran had submitted a 
private audiological examination which did reflect hearing 
loss, but was inadequate for rating purposes, so the veteran 
was referred for VA examination.   

A June 2004 VA audiometric examination revealed pure tone 
decibel thresholds at the relevant frequencies for speech at 
1000 2000 3000 4000 Hertz (cycles per second) of 20, 35, 60, 
and 80 for the right ear, and 25, 35, 85, and 100 for the 
left ear.  The average of these decibel thresholds were 49 
for the right ear, and 61 for the left ear.  Speech 
discrimination was 96 percent for the right ear, and 100 
percent for the left ear.  

Using Table VI provided at 38 C.F.R. § 4.85, veteran is shown 
to have Level I hearing for the right ear, and Level II for 
the left ear.  Using Table VII, Level I and Level II hearing 
must be assigned a noncompensable (no percent) evaluation.   
Accordingly, the Board finds that the veteran does not meet 
or nearly approximate the criteria for a compensable rating 
for his bilateral hearing loss.  To warrant a higher 
evaluation, the veteran will have to have objective 
audiometric testing which shows a significant worsening of 
hearing, either based on pure tone decibel thresholds from 
1,000 to 4,000 Hertz for each ear, or lower speech 
discrimination scores, or both.  

The Board wishes to make it clear that it has no reason to 
doubt that the veteran experiences hearing loss.  However, 
based upon the current objective medical testing, the 
veteran's current hearing loss does not meet the criteria for 
a compensable rating at any time during the pendency of the 
appeal.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  

ORDER

Entitlement to an initial increased (compensable) evaluation 
for bilateral hearing loss is denied.  


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


